Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 15, 2017

                                     No. 04-17-00442-CR

                                  Gilberto Ozuna MORENO,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR11608
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due December 6, 2017. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court